Case 3:17-cv-05769-RJB Document 215-5 Filed 12/27/19 Page 1 of 4




                         ([KLELW




                                                          Whitehead Decl.
                                                                 Ex 6 - 1
          Case 3:17-cv-05769-RJB Document 215-5 Filed 12/27/19 Page 2 of 4


From:               Whitehead, Jamal
To:                 ashley.calhoun@akerman.com; Andrew Free; Berger, Adam; Cronan, Sheila; Devin Theriot-Orr; Halm, Lindsay; Meena Menter
Cc:                 colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
Subject:            RE: Nwauzor v. GEO - Update
Date:               Thursday, October 10, 2019 3:23:00 PM
Attachments:        image001.png


Ashley,

Glad we could connect a few moments ago on the phone. I’ll wait to receive the stipulated motion from you
re: the case schedule. In the meantime, please give us an update as soon as possible re: where things stand
with our inquiry about who is still in ICE/GEO custody. Thank you.

Best,
Jamal



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com


From: ashley.calhoun@akerman.com <ashley.calhoun@akerman.com>
Sent: Friday, September 13, 2019 6:57 PM
To: Whitehead, Jamal <whitehead@sgb-law.com>; Berger, Adam <berger@sgb-law.com>
Cc: colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
Subject: RE: Nwauzor v. GEO - Update

EXTERNAL EMAIL


Jamal,

We have identified the payroll data, have it in excel (as you requested), and confirmed it is not subject to ICE
review. We are in the process of finalizing the production and expect to send it to you next week.

We are having trouble finding the right person at ICE who is authorized to provide the current or last known
address for each individual on the chart you provided. We are not trying to withhold it – just having challenges
getting the information to you. We’ll keep you posted as this develops. We have a new lead and hope to
connect with the right person next week.

Best,

Ashley

Ashley Calhoun
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2543 | T: 303 260 7712 | F: 303 260 7714
Admitted to Practice in Arizona, California, Mississippi, and Colorado
ashley.calhoun@akerman.com


From: Whitehead, Jamal <whitehead@sgb-law.com>
Sent: Thursday, September 12, 2019 1:36 PM


                                                                                                                      Whitehead Decl.
                                                                                                                             Ex 6 - 2
         Case 3:17-cv-05769-RJB Document 215-5 Filed 12/27/19 Page 3 of 4


To: Calhoun, Ashley (Assoc-Den) <ashley.calhoun@akerman.com>; Berger, Adam <berger@sgb-law.com>
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Cizmorris, Melissa (Assoc-Den)
<melissa.cizmorris@akerman.com>; Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>
Subject: RE: Nwauzor v. GEO - Updated List

Ashley, GEO is overdue to give us an update on the items below. Do you have time to catch up on a call today
or tomorrow afternoon? -JW



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com


From: Whitehead, Jamal
Sent: Tuesday, September 3, 2019 9:35 AM
To: ashley.calhoun@akerman.com; Berger, Adam <berger@sgb-law.com>
Cc: colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
Subject: RE: Nwauzor v. GEO - Updated List

Hi Ashley, any updates re: below? -JW



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com



From: ashley.calhoun@akerman.com <ashley.calhoun@akerman.com>
Sent: Friday, August 23, 2019 5:21 PM
To: Whitehead, Jamal <whitehead@sgb-law.com>; Berger, Adam <berger@sgb-law.com>
Cc: colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
Subject: RE: Nwauzor v. GEO - Updated List

EXTERNAL EMAIL


Thanks, Jamal. We’ve forwarded the updated chart to our client and we’ll keep you posted.

Ashley

Ashley Calhoun
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2543 | T: 303 260 7712 | F: 303 260 7714
Admitted to Practice in Colorado, California, Arizona, and Mississippi
ashley.calhoun@akerman.com




vCard | Profile




                                                                                             Whitehead Decl.
                                                                                                    Ex 6 - 3
            Case 3:17-cv-05769-RJB Document 215-5 Filed 12/27/19 Page 4 of 4




Akerman Logo




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the
individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution
or copying of this communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you
have received this communication in error and then delete it. Thank you.



From: Whitehead, Jamal <whitehead@sgb-law.com>
Sent: Friday, August 23, 2019 5:02 PM
To: Calhoun, Ashley (Assoc-Den) <ashley.calhoun@akerman.com>; Cizmorris, Melissa (Assoc-Den)
<melissa.cizmorris@akerman.com>
Cc: Berger, Adam <berger@sgb-law.com>
Subject: Nwauzor v. GEO - Updated List

Ashley, Melissa,

Here’s the updated list class of members who may still be in custody that we discussed moments ago. Please
work from this list and disregard the one I sent you previously. Please give us an update next week about the
timeline on which we can expect a complete response to our inquiry.

Thank you for the update re: the payroll data. We look forward to receiving the Keefe banking data next week.

Best,
Jamal


                         Jamal N. Whitehead
                         Attorney
                         Schroeter Goldmark & Bender
                         810 Third Avenue, Suite 500
                         Seattle, WA 98104
                         Tel: 206.622.8000 | Fax: 206.682.2305
                         whitehead@sgb-law.com | sgb-law.com | en español



   CONFIDENTIALITY NOTICE: This e-mail may contain confidential and privileged information. If you have received this e-mail
   by mistake, please delete it without distributing it to anyone else, and notify me immediately via e-mail or telephone at 206-
   622-8000. Thank you.




                                                                                                                                     Whitehead Decl.
                                                                                                                                            Ex 6 - 4
